MEMORANDUM ***
Evelyn Munio Lucina, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“IJ”) denial of her applications for asylum and withholding of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a), and we deny the petition for review.
Lucina’s challenge to the BIA’s summary affirmance procedure is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-50 (9th Cir.2003).
Lucina’s challenge to the decision on the merits fails because, even assuming she was a credible witness, the IJ’s determination that she failed to establish past persecution or a well-founded fear of persecution was supported by substantial evidence. See Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001) (holding that petitioner must show more than the existence of a generalized or random possibility of persecution in his native country and that claim of persecution upon return is weakened, even undercut, when similarly-situ*136ated family members continue to live in the country without incident); Lim v. INS, 224 F.3d 929, 936-37 (9th Cir.2000) (holding that record did not compel the conclusion that threats constituted past persecution where the petitioner, a former intelligence officer, received death threats after testifying in court against subversives).
By fading to qualify for asylum, Lucina necessarily fails to satisfy the more stringent standard for withholding of deportation. See Alvarez-Santos v. INS, 332 F.3d 1245,1255 (9th Cir.2003).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), petitioner’s voluntary departure period will being to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 xhis disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.